Per Curiam.
The question presented is whether, under 'Chancery Bule 16, which authorizes an amendment to a bill of complaint at any time before plea, answer, or demurrer is put in, without leave of court, a bill may be .amended in a pro confesso case after the time limited for .appearance.
We are of the opinion that the rule covers such a case. The defendant, in making default, does so with full knowledge that the rule permits the amendment. The circuit judge refused to recognize such an amendment in the present case. In this he erred.
The writ is granted, without costs.